Case 2:20-cv-11020-GCS-MJH ECF No. 15 filed 07/10/20    PageID.246   Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

LYN ALLEN, et al.,

                  Plaintiffs,
                                           Case No. 20-CV-11020
vs.
                                           HON. GEORGE CARAM STEEH

GRETCHEN WHITMER,

              Defendant.
_____________________________/

                   ORDER DENYING PLAINTIFFS’
               MOTION TO EXCLUDE EXHIBITS [DOC. 12]

      This matter is before the Court on plaintiffs’ motion to exclude or

strike exhibits attached to defendant’s motion to dismiss (ECF No. 11).

Defendant’s motion to dismiss was filed pursuant to Federal Rule of Civil

Procedure 12(b)(6), which generally allows a court to consider exhibits

relating to matters that are central to the complaint. Bassett v. Nat’l

Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008) (a court may

consider “exhibits [attached to the complaint], public records, items

appearing in the record of the case and exhibits attached to defendant’s

motion to dismiss so long as they are referred to in the complaint and are

central to the claims contained therein.”).



                                     -1-
Case 2:20-cv-11020-GCS-MJH ECF No. 15 filed 07/10/20      PageID.247    Page 2 of 3




      Plaintiffs’ complaint alleges that Lyn Allen’s inability to travel within

the state to her vacation timeshare property, due to Governor Whitmer’s

Executive Order 2020-42, was a violation of the U.S. and Michigan

Constitutions. The exhibits attached to defendant’s motion to dismiss seek

to give details regarding the global pandemic in order to provide context for

the Governor’s Executive Order. As described by defendant, this includes

information about the nature of COVID-19 and how the virus spreads; data

regarding the spread of the virus in Michigan and other states; and the

efficacy of the Governor’s actions in addressing the virus.

      In the Sixth Circuit, a court evaluating a motion to dismiss under Rule

12 may consider items that do “not rebut, challenge, or contradict anything

in the plaintiffs’ complaint.” Song v. City of Elyria, 985 F.2d 840, 842 (6th

Cir. 1993); see also Armengau v. Cline, 7 Fed. Appx. 336, 343-44 (6th Cir.

2001) (“extrinsic materials [that] merely ‘fill in the contours and details’ of a

complaint, ... add nothing new and may be considered without converting

the motion to one for summary judgment”) (quoting Yeary v. Goodwill

Indus.-Knoxville, Inc., 107 F.3d 443, 445 (6th Cir.1997)). Defendant’s

exhibits contain data and analysis concerning the nature and spread of the

COVID-19 virus as well as the number of deaths and impact on hospital

resources caused by the virus.


                                       -2-
Case 2:20-cv-11020-GCS-MJH ECF No. 15 filed 07/10/20                PageID.248   Page 3 of 3




      The court denies plaintiff’s motion to exclude or strike the exhibits and

will consider them only to the extent that they “fill in the contours and

details” of plaintiff’s complaint. Armengau, 7 Fed. Appx. at 343-44

(quoting Yeary, 107 F.3d at 445). As such, the court concludes that

consideration of the exhibits does not convert defendant’s motion to

dismiss into a motion for summary judgment. Now, therefore,

      IT IS HEREBY ORDERED that plaintiffs’ motion to exclude or strike

exhibits attached to defendant’s motion to dismiss is DENIED.

Dated: July 10, 2020

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE



                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                       July 10, 2020, by electronic and/or ordinary mail.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                            -3-
